Order entered January 24, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00470-CV

      JEFFREY ALLEN KRAUSE AND AKIKO KRAUSE, Appellants

                                         V.

                            JASON CHEN, Appellee

                On Appeal from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-01778-2021

                                     ORDER

      Before the Court is appellee’s January 10, 2022 motion to dismiss the appeal

for want of prosecution because appellants have failed to pay this Court’s filing fee

and the fee for the clerk’s record. The clerk’s record was filed on January 11.

      Appellant Jeffrey Allen Krause filed a statement of inability to afford

payment of court costs in this Court on January 10. Pursuant to Texas Rule of

Appellate Procedure 20.1(a) and (c), appellants are permitted to proceed without

payment of this Court’s filing fees. See TEX. R. APP. P. 20.1(a), (c). However, fees
charged by the court reporter for the preparation of the reporter’s record are

governed by Texas Rule of Civil Procedure 145. See id. 20.1(a); TEX. R. CIV. P.

145. Nothing in our record indicates appellants have filed a statement of inability

to pay pursuant to that rule.

      The reporter’s record is overdue. We ORDER Jennifer Corley, Official

Court Reporter for County Court at Law No. 6, to file, by February 23, 2022,

either the reporter’s record or written verification that appellants have not

requested or paid the fee for preparing the record. We caution appellants that if we

receive written verification of no request or no payment, we will order the appeal

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

      We DENY appellee’s motion to dismiss the appeal.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Corley and all parties.



                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE